                      Case
                      Case 1:19-cv-09410-PKC
                           1:19-cv-09410-PKC Document
                                             Document 69
                                                      67 Filed
                                                         Filed 03/19/20
                                                               03/19/20 Page
                                                                        Page 1 of 1
                                                                             1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                               )
FINCO SERVICES, INC.,                                                          )
                                                                               )
                                             Plaintiff,                        )
                                                                               )
              -against-                                                        ) Case No. 1:19-cv-9410 (PKC) (KHP)
                                                                               )
FACEBOOK, INC., CALIBRA, INC.,                                                 ) JOINT STIPULATION OF DISMISSAL
JLV, LLC, and CHARACTER SF, LLC,                                               ) OF DEFENDANT CHARACTER
                                                                               )
                                             Defendants.                       )


              Pursuant to Federal Rule of Civil Procedure 4l(a)(l), Plaintiff Finco Services, Inc. and

Defendant Character SF, LLC, by and through undersigned counsel, hereby stipulate that all

claims against Defendant Character SF, LLC are dismissed with prejudice, with each party

bearing its own attorneys' fees, costs, and expenses.

Dated: March 18, 2020
   t .        . p :_ •                                . .
   f''\,~_1,.-:'t;:'.!,.,::t'l   '.' i,   :-·,; :J .'.;' '',
Kandis M. Koustenis                                                        Kevin M. Wallace
BEAN KINNEY & KORMAN PC                                                    BAKER & HOSTETLER LLP
2311 Wilson Boulevard, Suite 500                                           45 Rockefeller Plaza, 14th Floor
Arlington, VA 22201                                                        New York, NY 10111
(703) 525-4000                                                             (212) 589-4200
(703) 525-2207 (fax)                                                       (212) 589-4201 (fax)
kkoustenis@beankinney.com
                                                                          Mark H. Tidman (pro hac vice)
Ethan Horwitz                                                             BAKER & HOSTETLER LLP
CARLTON FIELDS P.A.                                                       1050 Connecticut Avenue, N.W.
405 Lexington Avenue, 36th Floor                                          Washington, DC 20036
NewYork,NewYork 10174                                                     (202) 861-1500
(212) 380-9617                                                            mtidman@bakerlaw.com
(212) 785-5203 (fax)
ehorwitz@carltonfields.com

Attorneys for Finco Services, Inc.                                        Attorneys fi1r Defendant Character SF, LLC

                                                               [)   0 f;7 t? t?O
                                                                           I
                                                                               c/~()5
